                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     E*TRADE FINANCIAL CORPORATION,                    Case No. 19-cv-02924-SK
                                   8                    Plaintiff,
                                                                                           ORDER OF DISMISSAL
                                   9             v.

                                  10     JULIE FALCHI,                                     Regarding Docket No. 34
                                  11                    Defendant.

                                  12          The parties have submitted a joint stipulation for dismissal indicating that they have settled
Northern District of California
 United States District Court




                                  13   their dispute. (Dkt. 34.) Accordingly, the Court ORDERS that this matter is DISMISSED WITH

                                  14   PREJUDICE in its entirety, each party to bear its own fees and costs.

                                  15          IT IS SO ORDERED.

                                  16   Dated: February 20, 2020

                                  17                                                   ______________________________________
                                                                                       SALLIE KIM
                                  18                                                   United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
